Name: Commission Regulation (EC) No 2315/2002 of 20 December 2002 amending Regulation (EC) No 2282/2002 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32002R2315Commission Regulation (EC) No 2315/2002 of 20 December 2002 amending Regulation (EC) No 2282/2002 fixing the export refunds on products processed from cereals and rice Official Journal L 348 , 21/12/2002 P. 0111 - 0112Commission Regulation (EC) No 2315/2002of 20 December 2002amending Regulation (EC) No 2282/2002 fixing the export refunds on products processed from cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 13(3) thereof,Whereas:(1) Commission Regulation (EC) No 2282/2002(5) sets export refunds on products processed from cereals and rice.(2) A check has shown that its Annex is not consistent with the measures presented for an opinion to the Management Committee; therefore, the Regulation should be corrected,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2282/2002 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 21 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 347, 20.12.2002, p. 34.ANNEXto the Commission Regulation of 20 December 2002 fixing the export refunds on products processed from cereals and rice>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are as follows:C10: All destinations except for Estonia,C11: All destinations except for Estonia, Hungary, and Poland,C12: All destinations except for Estonia, Hungary, Latvia and Poland,C13: All destinations except for Estonia, Hungary and Lithuania,C14: All destinations except for Estonia and Hungary,C15: All destinations except for Estonia, Hungary, Latvia, Lithuania and Poland,C16: All destinations except for Estonia, Hungary, Latvia and Lithuania.